Citation Nr: 0621597	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife. 


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
September 2004 the Board remanded this matter in order to 
provide the veteran with the opportunity to obtain 
documentation indicating the veteran's appointment of an 
accredited representative, and to participate in a hearing, 
which was held before the undersigned in November 2004.  A 
transcript of this hearing is of record.


FINDING OF FACT

The veteran's bilateral knee disability originated during 
his active military service.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for bilateral knee disability, no further 
discussion of VCAA is necessary at this point.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran's service medical records 
demonstrate that he complained of and was treated for painful 
knees on many occasions during his military service.  A 
November 1970 orthopedic record notes the veteran's 
assertions of pain in the knees and findings of mild grating 
of both patellae and mild chondromalacia.  Another November 
1970 report further recounts the veteran's complaints of 
painful knees.  Examination revealed full range of motion 
with tenderness on the right.  A December 1970 record notes 
findings of slight crepitation in both knees and a diagnosis 
of chondritis of both patellas.  Another December 1970 report 
documents a history of pain in both knees, as well as the 
veteran's statement that the pain had become worse.  A 
December 1970 Medical Condition - Physical Profile Record 
notes that the veteran was not fully qualified for duty.  The 
veteran was assigned to duty with limitation, which meant no 
prolonged standing, walking or marching for over 30 minutes 
and no physical training.  The veteran's complaints of knee 
pain continued into January 1971, with additional self 
reports of aggravation, although an x-ray identified no 
significant Roentgen abnormality and the examiner found no 
pathology of the knees.  A January 1972 Report of Medical 
Examination for Separation notes no complaints or findings of 
knee disability. 

A November 2003 VA examination report notes the veteran's 
past medical history of treatment for knee pain during his 
military service.  The veteran reported that he had refused 
surgery to remedy his knee disability at that time, and 
instead performed knee exercises so that he could remain in 
the service.  The veteran reported having pain and tenderness 
in his knees after service.  Thereafter, the veteran 
experienced a cerebral hemorrhage in 2001, which left him 
with a partial hemiparesis on the right side, rendering it 
difficult to move his right leg.  Upon his physical 
examination of the veteran, the examiner observed that the 
veteran could walk, although he used a cane.  He noted no 
tenderness or joint line tenderness in the veteran's left 
knee, and the veteran displayed flexion of 90 degrees and 
extension of zero degrees.  With respect to the right leg, 
the examiner noted obvious atrophy and very weak strength in 
the right knee.  The veteran displayed flexion of 
approximately 25 degrees on this side.  The examiner stated 
that, in both legs, the veteran's cruciate and collateral 
ligaments were intact, and that he exhibited no Lackman's, 
McMurray's or crepitation on either side.  The examiner 
conveyed his impression that the veteran experienced chronic 
knee pain and hemiparesis of the right leg with marked 
atrophy of the quadriceps and gastrocs.  He opined that the 
veteran's right knee difficulties existed as secondary to his 
2001 stroke and found that the veteran's left knee displayed 
no abnormality.  X-rays revealed no significant bone or joint 
abnormality in either knee.  The VA examiner concluded that 
"it is less likely as not that [the veteran's] current 
problems are related to his military service." 

In February 2005, the veteran submitted a letter from his 
private orthopedic physician, dated December 2004.  In this 
letter, the physician noted that he had seen the veteran for 
bilateral knee pain.  Specifically, the veteran complained of 
locking, popping, loss of motion and loss of strength over a 
period of more than 30 years, beginning in 1971.  The 
physician also stated that the veteran had disclosed that he 
experienced swelling, aching and pain with exertion, walking, 
kneeling and ascending or descending stairs.  He noted that 
the veteran had received a diagnosis of chondritis of the 
patella while in service.  A physical examination of the 
veteran revealed diffuse swelling, with pain and crepitus in 
both knees.  Both knees were stable to stress.  X-rays 
demonstrated joint space narrowing at the patellofemoral 
joint in each knee, as well as mild spurring of the patellae 
and mild calcific meniscus on the right.  The private 
physician opined that the veteran has "arthritis in both 
knees and advanced patellofemoral joint chondromalacia 
probably related to his injury in 1970 or 1971."  

During a November 2004 travel Board hearing, the veteran 
testified that he began having pain and swelling in his knees 
during his military service.  The veteran reported that the 
pain has never gone away, and persists to this day.  The 
veteran stated that following service, he did not see any 
doctors for his knee pain.  Rather, he treated himself with a 
topical ointment; the veteran's representative indicated that 
this type of home remedy is a mainstay in the veteran's 
culture.  It was only after experiencing a stroke in 2001 
that the veteran sought treatment from a physician.

The Board notes that the veteran was seen with complaints of 
knee problems, including pain and crepitation, on various 
occasions during his military service.  During a November 
2004 travel Board hearing, the veteran testified that he 
experienced various knee problems, including pain and 
crepitation, beginning during his military service and 
continuing thereafter.  He further stated that he used a home 
remedy to treat his knees until he had a stroke in 2001.  The 
Board has found this testimony to be credible.  In addition, 
although a November 2003 VA examination report notes no 
findings of left knee disability and right knee disability 
attributed to a stroke, more recent medical examination, to 
include X-ray evidence, shows otherwise.  Specifically, a 
December 2004 statement from the veteran's private physician 
notes diagnoses of arthritis in both knees and advanced 
patellofemoral joint chondromalacia probably secondary to the 
veteran's military service.  Significantly, the diagnosis of 
chondromalacia noted by the private physician in 2004 matches 
the diagnosis provided to the veteran during service in the 
1970s.  Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's bilateral knee disability.


ORDER

Service connection for bilateral knee disability is granted.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


